Citation Nr: 1510094	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  12-32 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for ischemic heart disease (IHD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 

INTRODUCTION

The Veteran, who is the appellant, had active service from October 1961 to November 1967 and from April 1968 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011 and March 2012 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Houston, Texas.  

The Veteran, in December 2014, appeared at a videoconference hearing at the RO before the undersigned Veterans Law Judge, who presided over the hearing while sitting in Washington, DC.  A transcript of the hearing is of record.  

The issue of service connection for IHD is remanded to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran currently has bilateral hearing loss disability that meets the criteria of 38 C.F.R. § 3.385. 

2.  The Veteran was exposed to acoustic trauma during service.

3.  The Veteran's bilateral hearing loss is related to the acoustic trauma in service.

4.  The Veteran currently has PTSD which is of service origin.  



CONCLUSION OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  In this case, because the Board is granting the full benefits (service connection) sought on appeal, as it relates to bilateral haring loss and PTSD, the claims are substantiated, and there are no further VCAA duties or duties to explain compliance with the VCAA.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Service Connection-General Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A.§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Bilateral Hearing Loss

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Here, bilateral sensorineural hearing loss (organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) applies to the Veteran's claim for service connection for hearing loss.

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

Pursuant to 38 U.S.C.A. § 1154(b) with respect to combat veterans, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); see also 38 C.F.R. § 3.304(d).

38 U.S.C.A.§ 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). 38 U.S.C.A. § 1154(b) does not establish service connection for a combat veteran; it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Wade v. West, 11 Vet. App. 302, 305 (1998) (holding that "a combat veteran who has successfully established the in-service occurrence or aggravation of an injury pursuant to § 1154(b), must still submit sufficient evidence of a causal nexus between that in-service event and his or her current disability").  A veteran must still generally establish the claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran maintains that he was exposed to acoustic trauma while serving in Vietnam where he was exposed to firearms, rocket attacks, mortars, helicopters, tanks, heavy artillery combat explosions, aircraft engines, and flight line noise.

In support of his claim, the Veteran submitted a September 2010 consultation report prepared by P. Y., D.C.,  who indicated that during his military service, the Veteran was exposed to acoustic trauma of mortars, rockets, and weapons fire.  He noted that the Veteran reported having decreased hearing in both ears.  It was stated that testing revealed bilateral hearing loss.  He opined that it was more likely than not that the Veteran's bilateral hearing loss was directly and causally related to the acoustic trauma discussed herein; thus it was more likely than not that same was directly and causally related to military service.  

The Veteran was afforded a VA examination in March 20111.  At that time, the Veteran reported the acoustic trauma noted above.  The Veteran was noted to have done computer work for 34 years following his service.  

Audiological testing performed at that time revealed decibel level readings of 40, 50, 50, 50 and 55 in the right ear and 40, 50, 45, 50, and 55 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech recognition testing was 96 percent in the left and right ear.  The examiner indicated that the Veteran had mild to moderately severe hearing loss in both ears.

In a February 2012 VA addendum report, the March 2011 VA examiner indicated that the Veteran's service medical records showed normal hearing at induction in 1968 and at separation in 1976.  She stated that it was her opinion that the Veteran's hearing loss was less likely as not due to noise exposure during military service.  

In a July 2014 report, the Veteran's private physician, B. M., M.D., indicated that the Veteran had difficulty with hearing.  He noted that most of the time the Veteran spent in service he was in communications, where it was not very noisy.  He stated that the Veteran was in Ft. Benning where he helped fire artillery.  He also noted that the Veteran was around five different rockets attacks while in Vietnam, which were extremely noisy when the nearby explosions detonated.  Dr. M. indicated that the Veteran was never a hunter and observed that during his professional career, the Veteran was a NASA programmer and was now a part-time radio broadcaster.  The Veteran had had no loud noise exposure at these jobs.  Physical examination revealed sensorineural hearing loss that involved the mid and low frequencies.  

Dr. M. indicated that with the history of exposure to artillery and rocket attacks, it was very likely that the loud noise in service did make a significant contribution to his hearing loss.  He opined that it was more likely than not that the loud noise exposure in service contributed to the Veteran's hearing loss.  

At his September 2014 hearing, the Veteran testified that he was subject to five rocket attacks and two sabotage attacks which degraded his hearing.  The Veteran  indicated that he was not exposed to any noisy environments following service and that he worked at NASA in a lab as a program writer.  

The Veteran is competent to describe being exposed to loud noise and is competent to describe observable symptoms such as ringing in the ears and loss of hearing as these are observable symptoms.  See Jandreau v. Nicholson, 492 F.3d at 1376-77; Charles v. Principi, 16 Vet. App. at 374 (a veteran is competent to testify that he experienced ringing in his ears in service and had experienced ringing in his ears ever since service).

The Veteran's lay statements regarding exposure to noise in service are found to be credible to the extent that they have been internally consistent and are also consistent with the circumstances of his service.

With regard to the various opinions expressed above, the Board finds that they are at least in equipoise as to relationship between the Veteran's current hearing loss and in-service noise exposure. 

Therefore, the evidence demonstrates credible evidence of in-service acoustic trauma, continuous hearing problems since service, medical nexus opinions that are in equipoise as to the relationship between the Veteran's current hearing loss and service, and that the Veteran currently has bilateral hearing loss.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

PTSD

Service connection for PTSD requires the following three elements: (1) a current medical diagnosis of PTSD (2) credible supporting evidence that the claimed in-service stressor(s) actually occurred, and (3) medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f). 

In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.304(f).  The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether or not the veteran "engaged in combat with the enemy."  Id. 

If VA determines that a veteran engaged in combat with the enemy and that the alleged stressor is related to combat, then the veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor.  No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the veteran's service."  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f). 

If, however, VA determines that the veteran did not engage in combat with the enemy or that the alleged stressor is not related to combat, the veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other evidence to corroborate the veteran's testimony or statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996). 

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators.

The Veteran has indicated that he experienced several stressors in service, to include having been subjected to separate rocket attacks at the base he was stationed at when in Vietnam.  In support of his claim, the Veteran submitted a document demonstrating a chronology of Viet Cong attacks on the ten primary USAF bases operating in Vietnam from 1961 to 1973.  This included three separate attacks on the Tan Son Nhut AFB in September 1972, December 1972, and Janaury 1973, where he was stationed.  The RO has conceded that the Veteran has the requisite stressor. 

In support of this claim, the Veteran submitted a September 2010 consultation report from P. Y, D.C. who indicated that the Veteran had symptoms of PTSD, which he related to his military service.  He stated that it was more likely than not that the Veteran's PTSD was directly and causally related to his military service.  

The Veteran also submitted a September 2010 psychological evaluation report from W. A., Psy.D.  In her report, Dr. A. indicated that the Veteran stated that he had been fired upon the day he arrived in Vietnam.  He also reported a history of being involved in five rocket attacks.  He further noted that two sabotage attacks had taken place while he was in Vietnam.  The Veteran also stated that he had been exposed to small arms fire.  Following a thorough examination of the Veteran, which included clinic testing, Axis I diagnoses of PTSD and depressive disorder, NOS, were rendered.  She noted that the results of the assessment were consistent with the presence of PTSD and depression.  She further indicated that the symptoms necessary for a diagnosis of PTSD were present as were symptoms of depression.  She stated that the symptoms were as likely as not service-connected.  

At the time of a February 2011 VA health assessment, the Veteran was diagnosed as having PTSD.  The Veteran indicated that after his return from Vietnam he had nightmares, was easily angered, and had feelings of detachment.  He was also hypervigilant.  He stated that these symptoms improved over the years but worsened after 9/11.  He noted now having infrequent nightmares.  Following examination, a diagnosis of PTSD was rendered.  

The Veteran was afforded a VA examination in March 2011.  The examiner indicated that the Veteran was interviewed for 90 minutes.  The Veteran reported having one combat deployment to Vietnam.  The Veteran stated he did not discharge his weapon but was involved in sniper fire.  The Veteran also reported a sabotage incident when stationed on base and receiving small arms fire on the day they landed in Vietnam.  The examiner noted that the Veteran did describe events in the military that he responded to with initial fear; however, at the time of the examination, the Veteran did not report any symptoms that were suggestive of PTSD.  The examiner noted that this was consistent with the February 2011 VA physician's report that the Veteran did not report any symptoms of re-experiencing, avoidance, numbness, or increased arousal.  The examiner noted that it appeared that the Veteran had a past history of PTSD but these symptoms were currently in remission.  

Following examination, an Axis I diagnosis of no current diagnosis was rendered.  The examiner noted that the Veteran had had a past diagnosis of PTSD related to his military experiences; however, at the time of the examination he did not report any symptoms that would be suggestive of a diagnosis of PTSD.  Specifically, the Veteran did not report symptoms of avoidance and numbing, increased arousal, or re-experiencing.  He indicated that although the Veteran reported these symptoms in the past, they were in remission with no such report of symptoms at the time of the examination.  He further observed that the Veteran had not taken any psychiatric medications.  The examiner also indicated that the Veteran did not report symptoms which would be suggestive of depression.  

In December 2011, the March 2011 VA examiner was requested to comment on the report of Dr. A.  The examiner was specifically requested to comment on whether or not the PTSD that existed at the time of the Dr. A's report, submitted in conjunction with the application for PTSD, was due to fear of hostile forces.  It was noted that the VA examiner indicated that the Veteran had described fear related to hostile military activity and that there were a number of times that the Veteran feared for his own life.  

In response, the VA examiner indicated that the Veteran was evaluated in March 2011, at which time he was not given a diagnosis of PTSD.  The examiner noted that in the report it was indicated that the Veteran did describe events during the military in which he responded with initial fear, however, at the time of the examination, the Veteran did not report any symptoms which would be suggestive of a diagnosis of PTSD.  He stated that this was consistent with his other outpatient provider who assessed the Veteran in February 2011, at which time the Veteran did not report any symptoms of re-experiencing, avoidance and numbing, or increased arousal.  He noted that it appeared by his history that he had had a past history of symptoms of PTSD but it appeared that the symptoms were in remission.  

The examiner did note that the Veteran did have a report from Dr. A., dated in September 2010, that was reviewed in the prior evaluation where he was diagnosed with PTSD.  He noted that her report reflected similar stressor events described in the March 2011 report.  He further indicated that as was noted in the VA examination, the Veteran did report events in the military to which he responded with fear related to hostile military activity.  The VA examiner indicated that it would be reasonable to assume that these events were what Dr. A based her diagnosis of PTSD upon; however, he could not speculate regarding the thought process of another provider in making a diagnosis.  

VA treatment records associated with the claims folder subsequent to the March 2011 VA examination reveal continuing diagnoses of PTSD.  

At the time of a May 2012 VA outpatient visit, the Veteran reported having a depressed mood, decreased interest in pleasurable activities, poor appetite, suicidal ideation, decreased libido, irritability, and feelings of helplessness and hopelessness.  He also noted having excessive anxiety and worry.  Following examination, Axis I diagnoses of R/O PTSD and depression were rendered.  

At the time of an August 2012 VA outpatient visit, the Veteran stated that "You cannot go through what I went through and not have flashbacks."  The Veteran stated that he took over-the counter sleeping pills.  He noted that the smell of rotten eggs triggered flashbacks.  Following examination, Axis I diagnoses of PTSD and depression were rendered.  

At the time of a March 2013 VA outpatient visit, the Veteran indicated that he had low self-esteem.  He stated that the only bright spot in his day was the four hours that he spent as a radio broadcaster.  Examination revealed disturbed sleep.  Axis I diagnoses of PTSD and major depression were rendered.  

The Board finds that the evidence is in equipoise as to whether the Veteran has currently diagnosed PTSD.  Weighing in favor of a diagnosis for PTSD is the September 2010 private psychological evaluation report by Dr. A. and the September 2010 report from Dr. Y.  In her report, Dr. A. indicated that the Veteran's PTSD was related to events in service, to include the rocket attack which has been verified.  Also weighing in the Veteran's favor are continued diagnoses of PTSD following the March 2011 VA examiner's opinion that the Veteran did not have PTSD.  

Weighing against a finding of a current PTSD diagnosis is the March 2011 VA examiner's opining that the Veteran did not meet the criteria for PTSD.  However, in the December 2011 VA addendum opinion, the examiner while again indicating that the Veteran did not have PTSD at the time of the March 2011 VA examination, did note that the diagnosis of PTSD by Dr. A. in September 2010 was in all probability based upon the Veteran's in-service stressors.  

As the record contains differing opinions from qualified mental health professionals, the Board finds that the evidence is in relative equipoise as to whether the Veteran has PTSD.  Accordingly, the Board will resolve reasonable doubt in the Veteran's favor on the question of whether the Veteran has currently diagnosed  PTSD.

The Board further finds that there is credible evidence that the claimed in-service stressor of several rocket attacks occurred.  The Veteran has provided evidence of the rocket attacks, which he claims serves as a stressor for his diagnosed PTSD.

Next, the Board finds that the weight of the evidence of record demonstrates a link, established by medical evidence, between current symptoms of PTSD and the in-service verified stressor events.  In the September 2010 private psychiatric evaluation, Dr. A. interviewed the Veteran and discussed his military, social, and employment history.  Dr. A. also conducted a mental status examination and specifically discussed the criteria for PTSD.  Dr. A. then opined that because of his military experiences, the Veteran experienced symptoms that met the criteria for a diagnosis of PTSD.  The Board finds that this evidence weighs in favor of a link between currently diagnosed PTSD and the verified in-service stressor event. 

For these reasons, the Board finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's currently diagnosed PTSD is related to service.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's PTSD is related to service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for PTSD is granted.   


REMAND

As it relates to the claim of service connection for IHD, the Veteran has met the presumptive provisions for the grant of service connection for ischemic heart disease as he has the necessary in-country Vietnam service.  The remaining requirement for the grant of service connection is a demonstration that he currently has IHD. 

In conjunction with his claim the Veteran was afforded a VA examination in March 2011.  Following examination, the examiner, a physician's assistant, indicated that the Veteran did not currently have IHD.  While certain tests were scheduled to be performed, it appears that the Veteran did not complete the testing.  

VA treatment records added to the record subsequent to the March 2011 VA examination demonstrate IHD being listed in the active problems sections of the treatment records.  To determine whether the Veteran currently has IHD, he should be afforded an additional VA examination, by a VA physician, to determine the etiology of any current heart disease/disorder, to include IHD, and its relationship, if any to his period of service.  

The Board further notes that a review of the record reveals that while VA examiners have made reference to the Veteran's service treatment records on several occasions, to include in-service audiograms, it appears that the only service treatment records which are currently available for review are the Veteran's dental records.  An attempt should be made to obtain any additional service treatment records which are not currently associated with the record.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain additional service treatment records from all possible sources.  If no further records are found, a report should be prepared detailing what attempts were made, with notice being given to the Veteran along with an opportunity to prove any service treatment records which may be in his possession.  

2.  Schedule the Veteran for a VA examination by a physician to determine the nature and etiology of any current heart disease/disorder.  All indicated tests and studies should be performed and all findings must be reported in detail.  The entire record must be made available for review and such review must be noted by the examiner in the report.  
The examiner is requested to determine whether the Veteran had a current heart disability.  The examiner is specifically requested to indicate whether the Veteran currently has ischemic heart disease.  If any heart disease/disorder is found, the examiner is requested to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the current heart disease/disorder, if found, had its onset in service or is otherwise related to the Veteran's period of service.    Complete rationale must be provided for any opinion that is rendered.

3.  Review the claims file.  If any development is incomplete, including if the examination report does not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the remaining claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


